Title: From Thomas Jefferson to Thomas F. Andrews, 10 July 1821
From: Jefferson, Thomas
To: Andrews, Thomas F.


Sir
Monticello
July 10. 21
Your favor of June 23. has been duly recieved, and I am sorry it is not in my power to say a word on the appointment of Professors to our University. I explained in my letter to Dr Fernandes the circumstances on which the opening of the institute would depend. these make it uncertain whether it may be soon or many years hence. during this uncertainty the Visitors form no decisions as to Professors. the applications are numerous, and more so in the Medical than any other line. they of course lie over, awaiting the measures of the legislature. I pray you to accept the assurances of my great respect.Th: Jefferson